UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-5116



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


JOSE AGUIRRE-ARIZAGA,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (CR-05-65)


Submitted:    October 31, 2006               Decided:   November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.   Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jose      Aguirre-Arizaga         pled     guilty    to    possession    with

intent to distribute 487 grams of methamphetamine, in violation of

21   U.S.C.      §   841(a)       (2000).        The      district    court    sentenced

Aguirre-Arizaga        to   ninety     months        of    imprisonment.        Aguirre-

Arizaga’s     counsel       has    filed     a    brief     pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), stating that, in his view, there

are no meritorious issues on which to appeal Aguirre-Arizaga’s

sentence.     Aguirre-Arizaga was informed of his right to file a pro

se supplemental brief but has not done so.                    We affirm.

            In       sentencing      Aguirre-Arizaga,           the    district     court

considered the properly calculated advisory sentencing guidelines

range and the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006).        The sentence imposed is within the guideline range

and well below the forty-year statutory maximum set forth in 21

U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2006).                            Under these

circumstances,         we   find      that       Aguirre-Arizaga’s        sentence     is

reasonable.      See United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006); United States v. Green, 436 F.3d 449, 457 (4th Cir.)

(stating that “a sentence imposed within the properly calculated

Guidelines range . . . is presumptively reasonable”) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2309 (2006).




                                            - 2 -
            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Aguirre-Arizaga’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 3 -